Appellate Docket Number:
                                   mzhmmmm
 Appellate Case Style:

                         Vs.




                               SiXlil Uiaiii-                                                                            FEBJLUlUi
                               YcH u * 'OT                                                                             lexarkana, Texas
                                                                                                                    Debra K. Autrey, Clerk
 A m ended/corrected   statementiana, texas v DOCKETING STATEMENT (Civil)
                       Dabra Autrey, ClerK         ^^^^-I111II^__1B-1
                                                     Appellate Court:]
                                                (to be filed in the court of appeals upon perfection of appeal under TRAP 32)

 k£OC**fcTifl                                                                     I0Q, ^jxSfene affiaan^®)
 9 Person •         Organization (choose one)                                     Q        Lead Attorney
                                                                                  First Name:
 First Name:                                                                      Middle Name:

                                                                                  Last Name:

 Last Name: WSSB^fSS^Si^SSSi                                                      Suffix:

 Suffix: ~                                                                        Law Firm Name:

 Pro Se: (0                                                                       Address

                                                                                  Address 2:

                                                                                  City:

                                                                                  State:      ffiexas1
                                                                                  Telephone:


                                                                                  it      i   o.»M.\ Asro=.»&)>flftaoy* &&.&$&&££,
                                                                                  Lmail:      K^nn^^i^^^^i^SAi^^tl^^^B



fnOt'tfoOaflks^ii                                                                 I^otesEQp
0   Person     ^Organization (choose one)                                         HI      Lead Attorney
                                                                                  First Name:            ItS^^Pd"
First Name:                                                                       Middle Name:

Middle Name: tBRgpSi^^                                                            Last Name.

Last Name:       ^S^'i^BH^ftM
                 .^fSSll^i'vSRIl'Slft/cSI                                         Suffix:




                                                                      Page 1 of 7
Nature ofCase (Subject matter or type ofcase): |(ft'eS^UIKUfc&D r\3'w^^^iSefflfiW'ioft ot Un>                            Ifl> i II     i                              "•'-' --:•-'-• -^-v^r.-j-s^t

Appeal should receive precedence, preference, or priority under statute or rule:                     I—1 Yes m No
If yes, please specify statutory or other basis for such status:


Does this case involve an amount under $100,000?                Q Yes HNo
Judgment or order disposesof all parties and issues: Q Yes fflNo
Appeal from final judgment:                                     ^ Yes | | No
Does the appeal involve the constitutionality or the validity of a statute, rule, or ordinance?                   0       Yes j |No
                                                           wsf-. ?.-.'
    ^fflfifTfiTfttfoififtn'gffitTfxt)

Motion for New Trial:                       QYes          No

Motion to Modify Judgment:                  DYes          No

Request for Findings of Fact                DYes          No
and Conclusions of Law:

Motion to Reinstate:
                                            DYes          No

                                            HYes QNo
Motion under TRCP 306a:

Other:                                      QYes QNo
Ifother, please specify: ^^v*#^^#J^'a^^^^V^ •. VN'Sf&^iW-' ^^^^b^&^^M^i^:^^

JmmM^f^SJS^I^
Affidavit filed in trial court:         •    Yes £1 No                   If yes, date tiled: , &••>V5#j^A
Contest tiled in trial court:           HYes • No                        Ifyes, date filed:0hCTg^^^a6,iOI +
Date ruling on contest due: vo, -^y**fc.*,,""S"' 3-fc' •-;

Ruling on contest: • Sustained               Q Overruled                 Date of ruling:      ;.   ". :.^"ii=%v*Sl
                                                                          Page 2 of 7
Has any party to the court's judgment filed for protection in bankruptcy which might affectthis appeal?     HYes Q No
If yes, please attach a copy of the petition.



Date bankruptcy filed: &OTggp&i£




                                                    $5£&u,*£El£I-F Trial Court Clerk:          District £] County
Trial Court Docket Number{Cause No.): «tSSS^0S^^^l Was clerk's record requested?                         • Yes g No
                                           3II j 2,013-3 £
                                                                     If yes, date requested:
Trial Judge (who'tried or disposed of case):                         If no, date it will be requested:
First Name:      VfeTCi                          Bi-iiS^-*.171 Court Reporter                      | 1 Court Recorder
•   Official                            •   Substitute




 Supersedeasbond filed:[7] Yes

 Will file: DYes QNo




Will you request extraordinary relief(e.g. temporary or ancillary relief) from this Court?             HYes Q] No
 Ifyes, briefly state the basis for your request: Wi^^lSM

7»l3ia>hTfi7?!?BB?f^pp^ai)"»^™^^'"-
    ftOElOaiDaGl?'                                       ^--;/..?S*-aSsf«HH^WM^^^HI^^B^H^HIi^l^H^WfflBHI^HSHB^^Hl
Should this appeal be referred to mediation?
                                                      . Yes •         No
If no, please specify:                         V :^§^i!
Has the case been through an ADR procedure? |~~jYes
Ifyes, who was the mediator? ^^^^:C'^'.Cr^'^i^^
What type ofADR procedure? ^^^''-"""^S^^^pjP
At what stagedid the case go through ADR?        [J Pre-Trial         •       Post-Trial   •   Other
If other, please specify:                                                                                       i®SSffl£v^^^S
                             ctq--
Type ofcase? i(^^li®fe'UHfe->-'                                 -
                                                          •\-f*''ii>^j' •f*,f*>*   ...„^.-.——-          .-m.-„..-m^,...,-...
Give a brief description of the issue to be raised on appeal, the relief sought, and the applicable standard for review, if known (without
prejudice to the right to raise additional issues or request additional relief): The- Appellee &rrc& tr\ pursuite¥-Hie- r"«U
'RUwirtfl^t^M»n\WA*C*v^pa^;'£1*1. witvioui ,._
GouaM- are Attorney's fees (trial): l§1^3S'Sf\
Attorney's fees (appellate): j|i|£^25^!'
Other:

If other, please specify:                            :.:0'&gS*


Will you challenge this Court's jurisdiction?     HYes • No RusU Cou«Vy Dl=Ainc.r CoutV
Doesjudgmenthave language that one or more parties "takenothing"?           Q Yes ^ No
Does judgment have a Mother Hubbard clause? 0Yes Q] No
Otherbasis forfinality? WS^TM^.l V^T'i^-SSl
Rate the complexity of the case (use I for least and 5 for most complex): fj 1 Q 2 fj 3 [J 4 ffl 5
Please make my answer to the precedingquestions known to other parties in this case.          H Yes []] No
Can the parties agree on an appellate mediator? H Yes Q No
If yes, please give name, address, telephone, fax and email address:
Name                           Address                      Telephone                     Fax                        Email




Languages other than English in which the mediator should be proficient:
Name of person filing out mediation section of docketing statement:




List any pending or past related appeals before this or any other Texas appellate court by court, docket number, and style.

Docket Number: BJJHHIlllllF"-:         > ^ / -      '. N                       Trial Court:
  Style:




                                                              Page 5 of 7
 iSifef^si?£ffi
  The Courts of Appeals listed above, in conjunction with the State Bar of Texas Appellate Section Pro Bono Committee and local Bar
  Associations, are conducting a program to place a limited number ofcivil appeals with appellate counsel who will represent the appellant in
  the appeal before this Court.

 The Pro Bono Committee is solely responsible for screening and selecting the civil cases for inclusion in the Program based upon anumber of
 discretionary criteria, including the financial means ofthe appellant orappellee. Ifa case is selected by the Committee, and can be matched
 with appellate counsel, that counsel will take over representation ofthe appellant orappellee without charging legal fees. More information
 regarding this program can be found in the Pro Bono Program Pamphlet available in paper form atthe Clerk's Office oron the Internet at
 www.tex-app.org. Ifyourcase is selected and matched with a volunteer lawyer, you will receive a letter from thePro Bono Committee within
 thirty (30) to forty-five (45) days after submitting this Docketing Statement.
 Note: there is no guarantee that ifyou submit your case for possible inclusion in the Pro Bono Program, the Pro Bono Committee will select
 your case and that pro bono counsel can be found to represent you. Accordingly, you should not forego seeking other counsel to represent you
 in this proceeding. By signing your name below, you are authorizing the Pro Bono committee to transmit publicly available facts and
 information about your case, including parties and background, through selected Internet sites and Listserv to its pool ofvolunteer appellate
 attorneys.
 Do you want this case to be considered for inclusion in the Pro Bono Program?           •   Yes Q No

 Do you authorize the Pro Bono Committee to contact your trial counsel ofrecord in this matter to answer questions the committee may have
 regarding the appeal?    U Yes gg No

 Please note that any such conversations would be maintained as confidential by the Pro Bono Committee and the information used solely for
 the purposes ofconsidering the case for inclusion in the Pro Bono Program.

 Ifyou have not previously filed an affidavit ofIndigency and attached a file-stamped copy ofthat affidavit, does your income exceed 200% of
 the U.S. Department ofHealth and Human Services Federal Poverty Guidelines?            • Yes H No
 These guidelines can be found in the Pro Bono Program Pamphlet as well as on the internet at http://aspe.hhs.gov/povertv/06povertv.shtml.
Are you willing to disclose your financial circumstances to the Pro Bono Committee? Cj Yes Q No
Ifyes, please attach an Affidavit ofIndigency completed and executed by the appellant or appellee. Sample forms may be found in the Clerk'
Office or on the internet at http://www.tcx-app.org. Your participation in the Pro Bono Program may be conditioned upon your execution of
an affidavit under oath as to your financial circumstances.

Give a brief description ofthe issues to be raised on appeal, the relief sought, and the applicable standard ofreview, ifknown (without
prejudice to the right to raise additional issues or request additional relief; use aseparate attachment, ifnecessary).




                                                                                                                      ;   J.., ":--**!££

                                                                                       HHPsS^va&iSS
                              /my
Signature of counsel (or pro se part                                                    Date:




Printed Name:.
                                                                                        State Bar No.: SPg^J-^ v ;g-l^- Jf|
                 Warner frov-rtf.s*-1^y,We'(\}r.
                                            ..-> vr.-ff
                                                 ^ r -r: v;,v- • —-tot *- -•;,;;
Electronic Signature:
    (Optional)




                                                                      Page 6 of 7
 The undersigned counsel certifies that this^docketing statement has been served on the following lead counsel for all parties to the trial
                    gment as follow




 Signature of counsel (or pro se party]                                    Electronic Signature:
                                                                                 (Optional)

                                                                           State Bar No.:
 Person Served

Certificate of Service Requirements (TRAP 9.5(e)): A certificate ofservice must besigned by the person who made theservice and must
state:

                            (1) the date and manner of service;
                            (2) the name and address of each person served, and
                            (3) if the person served is a party's attorney, the name of the party represented by that attorney


Please enter the following for each person served:

Date Served:

Manner Served: F/y"*

First Name:

Middle Name:

Last Name:

Suffix:

Law Firm Name

Address I:

Address 2:




Email: MflRfS®
IfAttorney. Representing Party's Name: IJSjafvitf




                                                               Page 7 of 7